Citation Nr: 0822824	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a torn 
anterior cruciate ligament of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied entitlement 
to service connection for a torn anterior cruciate ligament 
of the left knee.  The veteran timely appealed the RO's 
October 2000 rating action to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9, received by the RO in December 2006, the 
veteran requested a video conference hearing before a 
Veterans Law Judge (VLJ) at a local RO.  In subsequent 
correspondence, received by the RO in April 2008, the veteran 
clarified that he was seeking an in-person hearing before a 
VLJ at a local RO (i.e., Travel Board (TB) hearing).  (see, 
Video Conference Affirmation, received by the RO in April 
2008).  To date, the veteran has not been afforded a TB 
hearing. 
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 
20.704) (2007).

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge as 
soon as said hearing is practically 
possible.

Then, this case should be returned to the Board for 
appropriate action. By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



